 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    GERALD WILLIAMS,                                        Case No. 2:18-cv-01168-APG-PAL
 8                                           Plaintiff,
 9           v.                                                             ORDER

10    ESURANCE and ALLSTATE INSURANCE,                              (Receipt – ECF No. 14)
      et al.,
11
                                          Defendants.
12

13          This matter is before the court on Plaintiff Gerald Williams’ payment of the filing fee in
14   compliance with the court’s Order (ECF No. 12). This proceeding is referred to the undersigned
15   pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice.
16          Plaintiff filed an incomplete Application to Proceed In Forma Pauperis (ECF No. 1) on
17   June 27, 2018. The court could not determine whether Plaintiff qualified to proceed in forma
18   pauperis (“IFP”). The court entered an Order (ECF No. 12) denying Plaintiff’s IFP Application
19   without prejudice, directing the Clerk’s Office to mail Plaintiff a new IFP application, and allowing
20   Plaintiff to file a completed IFP application or pay the $400.00 filing fee by March 13, 2019.
21   Plaintiff submitted the filing fee on March 7, 2019. Receipt (ECF No. 14). Thus, the court will
22   not screen the Complaint / Amended Complaint (ECF No. ). See 28 U.S.C. § 1915. This case
23   shall proceed on the normal litigation track as guided by the Federal Rules of Civil Procedure.
24          Accordingly,
25          IT IS ORDERED:
26          1. The Clerk of Court shall FILE the Complaint (ECF No. 1-1).
27          2. Based on Plaintiff Gerald Williams’ payment of the filing fee, the court will not issue
28                a screening order for the complaint.
                                                          1
 1   3. This case shall proceed on the normal litigation track as guided by the Federal Rules of

 2      Civil Procedure.

 3   4. The Clerk of Court may issue summons(es) for defendant(s) upon Plaintiff’s request.

 4   Dated this 11th day of March, 2019.
 5                                                ___________________________________
                                                  PEGGY A. LEEN
 6
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
